Broyles, P. J.
1. The amendment to the motion for a new trial complains solely of the exclusion of certain evidence, but it is not shown therein that this evidence was offered by the plaintiff in error. Accordingly, that ground of the- motion raises no question for adjudication by this ' court.
2. There was some evidence which authorized the verdict; and, it having been approved by the trial judge, this court has no authority to interfere.

Judgment affirmed.


Bloodworih tend Harwell, JJ., concur.